Title: From Thomas Jefferson to Samuel Ward & Brothers, 19 October 1792
From: Jefferson, Thomas
To: Samuel Ward & Brothers



Gentlemen
Philadelphia Oct. 19. 1792.

In acknoleging the receipt of your favor of the 15th. inst. I am sorry it is not in my power to give any kind of answer to it without danger  of affecting injuriously our interests with the country therein named. I thought it right however to mention this to you that you might not be kept in suspence. I am Gentlemen Your most obedt. hu[mble servt]

Th: Jefferson

